Citation Nr: 1740226	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  03-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for dental trauma for teeth other than those previously service-connected teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31, for purposes of outpatient treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In July 2003, a travel board hearing was held before the undersigned. 

The Board remanded this appeal for additional development in December 2004, March 2006, June 2009, and October 2015. The Board has rephrased the issue to reflect consideration of teeth for which service connection was previously established. The Veteran is not prejudiced by this action. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. In a September 1964 dental rating, VA indicated that teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31 were incurred or aggravated in service.  The appellant did not perfect a timely appeal to that rating decision. 

2. The evidence is at least in equipoise as to whether the Veteran's current dental problems for teeth other than those previously service-connected in September 1964 are related to in-service dental trauma. 



CONCLUSIONS OF LAW

1. The September 1964 dental rating decision is final and service connection for teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31 is protected and cannot be severed absent fraud. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.957, 20.1103 (2016). 

2. Resolving reasonable doubt in the Veteran's favor the criteria for service connection for entitlement to outpatient dental treatment are met for all of the appellant's teeth. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Analysis

In July 2002, VA denied entitlement to service connection for dental trauma secondary to motor vehicle accident. The Veteran disagreed and perfected an appeal to that decision. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Dental disabilities are treated differently from other medical disabilities in the VA benefits system. Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service-connected except for the purpose of establishing entitlement to VA outpatient dental treatment. 38 C.F.R. § 3.381(a).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. Loss of teeth is contemplated under Diagnostic Code 9913. The Note following the rating criteria indicates that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since that loss is not considered disabling. 

Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction for such service-connected noncompensable condition or disability. 38 C.F.R. § 17.161(c) (Class IIa). 

Throughout the appeal, the Veteran asserted that he had been service-connected for numerous teeth and had received dental treatment. At some point, however, VA reportedly informed him that this was "erroneous" and that he was eligible for treatment of tooth number 5 only. 

Service treatment records confirm he was involved in an accident in February 1964, but do not document any trauma to the teeth. The Veteran underwent a VA dental examination in July 1964. At that time, he complained that one tooth was fractured in the accident (tooth number 5) and he wanted it taken care of. Objectively, there was no loss of bone or teeth and no fracture. 

VA completed a dental rating decision in September 1964. The remarks section indicates there was service trauma to tooth number 5.  Additionally, the section titled "Code 1 - Incurred or Aggravated in Service...", lists teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31.  The appellant did not appeal this decision, and it is final.  38 U.S.C.A. § 7105.

A June 1993 VA record indicates the Veteran had eligibility for dental treatment for those same teeth. 

A July 12, 2000 VA dental note indicates the Veteran was seeking a statement that his 1964 accident resulted in his previous and current dental problems. The dentist indicated to him that there could be a slim possibility of some residual problems associated with tooth or teeth injuries from 1964, but there was a much higher probability of other sources for his dental problems. 

A July 17, 2000 VA dental note indicates the Veteran was asking for a statement of cause and effect but the dentist indicated that he was unable to relate the two events (current dental problems and 1964 accident) with certainty. 

In his September 2002 notice of disagreement, the Veteran stated that his teeth were busted, cracked and chipped from the motor vehicle accident and some of the cracks had never appeared on x-ray. At the July 2003 travel board hearing, the Veteran testified that he injured his teeth but did not receive dental treatment until he was discharged. 

An October 2012 VA examination indicates that dental issues since discharge were at least as likely as not caused by or a result of trauma sustained in the service. The examination report referred to an October 23, 2012 dental note which noted that the Veteran spent considerable time discussing his rationale that the tooth maladies he experienced following discharge were related to the motor vehicle accident. The examiner explained that while such trauma can be a contributing factor, there was no direct mention of other teeth fractured during the accident. He further explained that while such a trauma could be a contributing factor to later problems (various cracked teeth), there was no direct cause and effect, other than for tooth number 5 for which he was trauma rated, and that it was impossible to say which other teeth could be trauma rated. In terms of an opinion, the examiner stated that the Veteran's "residuals (construed to mean his various teeth needing care through the years) would be at least as likely as not (50 percent or greater probability) is related to the trauma from the [motor vehicle accident]."

An additional VA opinion was obtained in August 2013. The examiner noted that a review of the 1964 dental rating does not show dental trauma to teeth numbered 2, 4, 12, 16, 17, 18 and 31 and if you look at the remarks, the only tooth rated for dental trauma is number 5. The examiner indicated that the Veteran had been furnished extensive dental care for many teeth based on an erroneous interpretation that the teeth other than number 5 had a trauma rating. Once it was established he only had a trauma rating for number 5, VA notified the Veteran that he could no longer be seen except for that tooth. 

The August 2013 examiner further stated that the October 2012 examination was conducted with the Veteran present who was insistent that the accident could have caused trauma to other teeth and "hence my opinion which was meant to say that it could be possible that the [motor vehicle accident] had some effects on other teeth. The examiner went on to state that the 1964 rating clearly shows that only number 5 was adjudicated as suffering trauma. Since the examiner was being questioned about the apparent discrepancy, he would have to resort to mere speculation as to whether the accident affected other teeth. The examiner based this on the fact that had other teeth been affected, more than likely, he would have required treatment at the time of the accident and there was no record of such. The examiner stated that the October 2012 examination reflected a nonlegal opinion based on discussion and conjecture with the patient and that "[l]egally, the opinion of today is reflective of the situation - namely that it would be mere speculation to say the [motor vehicle accident] had an effect on the other mentioned teeth." 

The Veteran most recently underwent a VA dental examination in August 2016. The examiner stated that an opinion was requested if his teeth problems were at least as likely as not related to the accident. Given the review of the records, the examiner would state that they are. 

In a September 2016 addendum, the examiner stated that only tooth number 5 was noted in the dental trauma rating and given the circumstance of the opinion noted in August 2016, it was impossible to say for certain which specific teeth could have been damaged. 

In December 2016, the VA examiner again stated that the condition claimed (dental condition, to include tooth loss) was at least as likely as not incurred in or caused by the claimed in-service injury (1964 motor vehicle accident). The examiner indicated he reviewed the record and provided the following rationale:

This writer is somewhat perplexed by what the [Veterans Benefits Administration] is asking, since I have filled out many documents related to this case. The crux of the issue is if the [motor vehicle accident] of 1964 could have caused damage to other teeth (other than tooth #5, which was mentioned in the original rating sheet). I have opined that given the nature of these accidents and the fact that it is "possible" that other damages occurred other than what was seen immediately after the accident. To that end, I offered the opinion noted in August 2016. The issue of specific teeth was answered by the addendum from September of 2016. 

To try to clarify, my rationale, I would offer that following the original accident, only tooth #5 was identified as fractured and deemed a "dental trauma tooth". While the [patient] adamantly feels that other teeth were damaged at the time, it is impossible to specify which teeth would be involved in this since sometime[s] damage can be found many years later - hence the various opinions the [patient] has given and you mention in his VBMS file. Based on this, I offered the opinion of 50% or greater probability. This being said, it is impossible to say for certain which other teeth were damaged by the original accident. As a clinician, I cannot think of any other way to respond to this conundrum. In review, yes, the [motor vehicle accident] "could have" caused further damage, but there is no way to specifically say which teeth were involved.

As indicated, the July 1964 dental rating only noted service trauma to tooth number 5. Notwithstanding, the rating clearly states that teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31 as incurred or aggravated in service. This is a final rating action. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. At this time, the 1964 grant of service connection is protected and cannot be severed absent evidence that the appellant has engaged in fraud. 38 C.F.R. § 3.957.  There is absolutely no evidence that this Veteran secured the 1964 rating decision fraudulently.

As to the remaining teeth, the evidence contains multiple opinions as set forth above. Overall, the opinions are somewhat speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus). Notwithstanding, they also indicate a positive relationship between the Veteran's current dental problems and the in-service motor vehicle accident and the Board finds the evidence at least in equipoise. Resolving reasonable doubt in the Veteran's favor, service connection for outpatient treatment purposes is established for all of the appellant's teeth. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for dental trauma for teeth other than teeth numbered 2, 4, 5, 12, 16, 17, 18 and 31 for purposes of outpatient treatment is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


